DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the amendments added to independent claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12, 14-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. US Pat 8219562 B1 and further in view of Dugeon et al. US PG Pub 20120278864 A1 and Deshmukh et al. US PG Pub 2018/0232395 A1.
Regarding claims 1 and 14, Rothschild et al. teaches a method for querying or processing a complete file, the method comprising: receiving, from a client via an application programming interface (API) endpoint, a query for a file (Rothschild et al. col 4, lines 61-64, “The process is initiated by one of the clients 104 sending 350 a HTTP request to a content delivery network (CDN) 128 or a caching server 132 requesting a data object using the identifier of the data object.”, the use of HTTP requests showing use of an API); checking the query for the file for executability, wherein the file is addressed in an information model as a FileProxy (Rothschild et al. col 6, lines 10-16, "The content manager 414 receives HTTP requests for a data object via the web application 412 and translates the HTTP requests to data object management operations. The data object management operations may include, among others, storing of data objects, reading of data objects and other management operations associated with object stack files.", Rothschild et al. col 1, line 63 – col 2, line 2, “The photo upload server 108 then stores the data objects in one or more of the storage servers 110 using, for example, NFS (Network File System) protocol. The storage servers 110 receives requests based on the NFS protocol and stores the image data object as a file using conventional file system.”); conveying the information about the requesting client to a scheduled recipient of the query (Rothschild et al. col 4, lines 32-38, "The receiving upload server 210 generates 254 an identifier for the object, selects the object stack file to store the data object, and determines 258 the file server 220 in which the object stack file is stored. The upload server 210 forwards 262 the HTTP request to the file server 220 to store the data object, using the object stack identifier and object data identifier."); and loading or processing the complete file by the scheduled recipient using the conveyed information in the ticket (Rothschild et al. col 5, lines 9-13, "After receiving the HTTP request, the file server 220 retrieves 378 the data objects and sends 382 an HTTP message including the data objects to the requesting clients 104 directly or via the CDN 128 or the caching server 132.").
Object management operations, such as those mentioned in Rothschild et al., include tests for file existence, access, and executability. As described in a citation above, Rothschild et al. sends a request to the server containing an identifier. By returning the requested data to the client the needed loading and/or processing occurred using the information from the initial request.
While the broadest reasonable interpretation of "a ticket" is merely a message, and thus Rothschild et al. does at heart generate a message containing information from the query and about the file (as is necessary to access the secondary storage) this generation is implicit. Thus, the examiner felt it prudent to include a second reference to more explicitly describe this generation, as Dugeon et al. does by using parameters from the user sent message to send a request.
Dugeon et al. teaches generating a ticket by a ticket system, wherein the ticket comprises information concerning the query and the file (Dugeon et al. [0278] "It then uses these parameters to send a request directly to the network NW-B, and more precisely to the gateway HGW-B, for access to the content C, which gateway then transmits it in application of the redirection rule RR2 to the server MS-B2 (steps G120 and G130).").
While Dugeon et al. describes generating a message (ticket), it does not describe where the actions taken in response to the ticket are managed in the same detail as the claims do. As such Dugeon et al. does not explicitly teach wherein the ticket provides a link between the API endpoint and a dedicated file endpoint, wherein the ticket is tied to a user session, and wherein the ticket system manages a lifecycle of actions tied to the ticket.
Deshmukh et al. teaches wherein the ticket provides a link between the API endpoint and a dedicated file endpoint (Deshmukh et al. [0060] “A write request message 421 is sent by the user 110 running a client application to the write manager 310 via the intermediary file system API of the STRADL file system 130 and destined for a file.”), wherein the ticket is tied to a user session (Deshmukh et al. [0060] “until it has received both acknowledge messages 427 and 429, the write manager 310 does not initiate dispatching of acknowledge write message 431 to the user 110.”), and wherein the ticket system manages a lifecycle of actions tied to the ticket (Deshmukh et al. [0060] “The write manager 421 sends a message “update in-memory file system” 423 to the volatile memory 402 in the VS tier […], the write manager 310 sends an “update transaction log” message 425 to NVLog storage 238. In response, the VS tier 141 sends an “acknowledge save” message 427 to the write manager 310 after completing the data write operation to volatile memory 402. The NVLog 238 sends an “acknowledge log update” message 429 to the write manager 310 after completing the write operation to the NVLog storage 238.”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Rothschild et al. with Dugeon et al. and Deshmukh et al. that in order to use a web-based protocol to facilitate backend agnostic file functions controlled by a single manager they would combine the network communication protocols from Dugeon et al. and the write manager from Deshmukh et al. with the server file indexing and retrieval from Rothschild et al.
Regarding the additional aspect of claim 14, Rothschild et al. teaches an apparatus for querying or processing a complete file by a query language via an interface, wherein the apparatus is addressable by both a client and a recipient of the file, the apparatus comprising: a processor (Rothschild et al. col 5, lines 26-28, "The file server 220 includes, among other components, primary storage 440, secondary storage 420, a processor 430 and a communication module 440.").
Regarding claims 2 and 15, Rothschild et al. teaches wherein the processing of the file also comprises a fresh creation of the file (Rothschild et al. col 7, lines 14-18, "The file server then appends the data object to the object stack file. The file server 220 then updates the index to include the metadata for the data object, specifically the location of the start of the data object in the object stack file, and the data object identifier.").
Just as in the specifications for the application, Rothschild et al. uses POST and GET messages to convey pertinent information to the system. Using a POST will cause the system to write a file, be it a new one or updating an existing one.
Regarding claims 6 and 17, Rothschild et al. teaches wherein the ticket or the FileProxy comprises information about constraints of the query (Rothschild et al. col 9, lines 42-44, "When reading a data object from an object stack file, the content manager 414 determines an object stack ID, key and alternate key from the client's HTTP request."). The client keys and object ID are all constraints which come from the query and are used to retrieve the desired information from the file server.
Regarding claims 7 and 18, Rothschild et al. does not teach wherein the constraints of the query relate to a validity period of the ticket or a maximum file size. Dugeon et al. teaches wherein the constraints of the query relate to a validity period of the ticket or a maximum file size (Dugeon et al. [0283] "In the embodiment described, the control device CCP-B starts the timeout for the current session. At the end of the period defined by the timeout, the control device CCP-B sends a message to the gateway HGW-B requesting it to delete the redirection rule RR2. A disconnection message is sent by the control device CCP-B to the control device CCP-A to inform the user to whom the content C is being played back that the session has terminated."). A timeout period is analogous to a validity period. In this sense it is a validity period for the query, and thus the "ticket".
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Rothschild et al. with Dugeon et al. that in order to enforce user controls and prevent inappropriate access, they would use the request timeout and notification system from Dugeon et al. with the server file indexing and retrieval from Rothschild et al.
Regarding claims 8 and 19, Rothschild et al. teaches wherein the generated ticket is tied to a user session (Rothschild et al. col 9, lines 52-56, "The read operation may be successfully performed when all of the following conditions are met: (i) the cookie included in the client's HTTP request matches the cookie stored in the needle, (ii) the data passes data checksum validation, and (iii) the flags indicate that the needle has not been deleted."). User data is essential in any server based file system request as otherwise the system will be unable to identify where to send the retrieved information.
Regarding claims 9 and 20, Rothschild et al. teaches deactivating the ticket following successful file transmission (Rothschild et al. col 5, lines 9-13, "After receiving the HTTP request, the file server 220 retrieves 378 the data objects and sends 382 an HTTP message including the data objects to the requesting clients 104 directly or via the CDN 128 or the caching server 132."). Once a HTTP request is filled the transaction is over, though the connection may not be. As the ticket is the request for a specific file ending the transaction is sufficient for this claim. Dugeon also has request deactivation procedures.
Regarding claim 10, Rothschild et al. teaches wherein the file has a state based on which the file is identifiable whether the file is available for querying or processing or whether the querying or processing is currently being performed (Rothschild et al. col 8, lines 35-37, "The flags, among others, indicate whether the data object has been deleted."). Such a flag for a deleted data object shows whether the file in question is available for processing or not. Other, similar flags would work for the other necessary states.
Regarding claim 11, Rothschild et al. teaches wherein the ticket system is a central entity contactable by the recipient via file application programming interface (API) and data API is used for generating and managing the ticket (Rothschild et al. col 6, lines 10-12, "The content manager 414 receives HTTP requests for a data object via the web application 412 and translates the HTTP requests to data object management operations."). HTTP requests are a common API, including for a file server.
Additionally, the write manager as described by Deshmukh et al. [0060], and whose functionality is illustrated in Deshmukh et al. figure 4, provides a clear teaching of how to implement a manager which combines easily and obviously with the receiving of messages done by the combination of Rothschild et al. and Dugeon et al.
Regarding claims 12 and 21, Rothschild et al. does not teach wherein the generated ticket is provided with a unique ticket identifier, and wherein, in return, at least a part of the ticket identifier is chosen at random and a part of the ticket identifier comprises variables permitting a time of issue and an order of the ticket to be reconstructed.
Dugeon et al. teaches wherein the generated ticket is provided with a unique ticket identifier, and wherein, in return, at least a part of the ticket identifier is chosen at random and a part of the ticket identifier comprises variables permitting a time of issue and an order of the ticket to be reconstructed (Dugeon et al. [0186] "In a message M1, the terminal T-B sends Alice's identifier ID-A to the control device CCP-B in association with the catalog CA, the UPnP identifiers (or universal unique identifier (UUID)) of the content C or of the directory R and of the server MS-B2 (step E110).").
By having the message use a UPnP protocol the standard identification and error checking practices apply, including generating a unique message id and a date-time so the receiving machine knows how to order the message in relation to other received messages.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Rothschild et al. with Dugeon et al. that in order to prevent message collision and confusion in a server based file system, they would use the message wrapping from Dugeon et al. with the server file indexing and retrieval from Rothschild et al.

Claims 3-5, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. US Pat 8219562 B1, Dugeon et al. US PG Pub 20120278864 A1, and Deshmukh et al. US PG Pub 2018/0232395 A1 as applied to claim 1 above, and further in view of Moravec US PG Pub 20200151280 A1.
Regarding claims 3 and 16, Rothschild et al. does not teach wherein the information model has a tree structure that depicts relationships of the information and files with one another. Moravec teaches wherein the information model has a tree structure that depicts relationships of the information and files with one another (Moravec [0013] "The edges of the graph can represent transitions between file states represented by nodes of the graph. Such as data structure enables a user to uniquely identify content, identify meaningful iterations of change, and identify where it appears, possibly how it is replicated across an organization.") that allows data linked to another in the tree structure to be determined by the query, where multiple queries would be necessary otherwise (Moravec [0024] “Once the file graph is created, it can be used to perform multidimensional searches of content transformation. Thus, the processing circuitry 125 is configured to receive a query about the first file and provide the second file, based on the edge, as a result to the query.”).
While Rothschild et al. uses an indexing system, replacing that with the graph representation of files and file states presented by Moravec is advantageous in situations where the traditional hierarchal file indexing scheme is unsuited. Additionally, while Moravec depicts a graph structure, Rothschild et al. specifically teaches having the file metadata with the data (Rothschild et al. col 3, lines 61-63, “Each object stack file has an associated index that stores metadata about the locations of the data objects in the object stack file.”). As such the combination of Moravec and Rothschild et al. would turn the graph made by Moravec into a tree, which is a type of graph, since it would just be a graph of the files with the metadata in the same node, collapsing the multiple parents into a single parent. As such the combination of Moravec and Rothschild et al. teaches wherein the information model has a tree structure (Moravec [0035] “The illustrated file graph represents file system relationships over time.”, Moravec figure 3, Rothschild et al. col 3, lines 61-63).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Rothschild et al. with Moravec that in order to reduce index retrieval time for files in disparate locations one would use the graph based file system representations from Moravec with the server file indexing and retrieval and storage of metadata with data from Rothschild et al.
Regarding claim 4, Rothschild et al. does not teach wherein type-specific FileProxies are addressable as part of the information model, wherein the respective FileProxies allow type-specific handling to be implemented, and wherein the type-specific handling comprises one or more of reading, writing, changing, and deleting. Moravec teaches wherein type-specific FileProxies are addressable as part of the information model, wherein the respective FileProxies allow type-specific handling to be implemented, and wherein the type-specific handling comprises one or more of reading, writing, changing, and deleting (Moravec [0020] "In an example, the tolerance is specific to a type of member (e.g., to the type of metadata). Thus, time-based metadata can be compared under a first tolerance and text-based data under a second tolerance, such as prefix or suffix matching out to a certain number of characters, statistical similarity in texts, etc.").
The "type-specific FileProxies", as described in the claims and specifications, amount to the file references in the information model, which is essentially an index. As such the metadata described by Moravec, which is stored in the index, shows handling the different types of file metadata differently. It should be noted that Rothschild et al. teaches creating, updating, and deleting files through the web interface, so coupled with the graph file system representation from Moravec one would get the flags necessary in the metadata for performing those actions.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Rothschild et al. with Moravec that in order to reduce index retrieval time for files undergoing multiple types of file operations one would use the graph based file system representations from Moravec with the server file indexing and retrieval from Rothschild et al.
Regarding claim 5, Rothschild et al. teaches wherein a FileProxy comprises information regarding a FileProxy state (Rothschild et al. col 8, lines 56-58, "The metadata in the index record may include, for example, a key, an alternate key, flags, an offset value and the size of the needle.", Rothschild et al.).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. US Pat 8219562 B1, Dugeon et al. US PG Pub 20120278864 A1, and Deshmukh et al. US PG Pub 2018/0232395 A1 as applied to claim 1 above, and further in view of J. Kačur, M. Durdán and M. Laciak, "Utilization of the PLC as a web server for remote monitoring of the technological process," Proceedings of the 14th International Carpathian Control Conference (ICCC), 2013, pp. 144-149, doi: 10.1109/CarpathianCC.2013.6560527.
Regarding claim 13, Rothschild et al. does not teach wherein the method is used for a programmable logic controller having a web-based data interface. Kacur et al. teaches wherein the method is used for a programmable logic controller having a web-based data interface (pg. 2, section II, "Starting with Version AR3.08 (Automation Runtime), the B&R Automation Runtime SG4 platforms are equipped with a web server.").
The use of a programmable logic controller as a web server is detailed in the cited paper. Being able to host a web server and act using the associated APIs, the PLC described would be able to host the method as detailed in the claims.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Rothschild et al. with Kacur et al. that in order to host a web accessible file server using a PLC they would use the PLC based web server from Kacur et al. with the server file indexing and retrieval from Rothschild et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163